DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications filed on 3/2/2021
Claims 1-24 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.
 
Response to Amendment
In view of the amendments to the claims filed 3/2/2021 the rejections to claims 1-24 under 35 U.S.C. 112(b) as cited in the previous Office Action are withdrawn as overcome or moot.
The rejections to claims 1-2, 9-15, and 15-24 under nonstatutory double patenting over claims in U.S. Patents 9 ,965,547 and 10,565,533 are withdrawn in light of the terminal disclaimer filed on 4/21/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 


The independent claims 1 and 14 present in the claims set filed 3/2/2021 as amended now further recite and clarify the specific operations of the invention as directed to trademark search methods and systems with particular searching mechanisms and results displays including: “retrieving … a set of trademarks … using one or more queries to generate search results in response to … at least a trademark input sting”, “the trademarks in the set being retrieved … based on satisfaction of at least one of visual, phonetic, morphological, translation, or semantic variations of at least the trademark input string, “grouping selectable graphical segments corresponding to the trademarks … based on one or more similarity measures”, “arranging the selectable graphical segments radially, circumferentially, and concentrically … about a central circle representing the trademark input string” based on degree of similarity and “each selectable graphical segment includes a subset of the trademarks that satisfies a similarity measure … and a color of each of the selectable graphical segments indicates whether the subset of the trademarks includes i) all trademarks satisfying the similarity measure … ii) some of the trademarks satisfying the similarity measure …, or iii) a null set when none of the trademarks satisfy the similarity measure” in combination and conjunction with the other specific limitations recited in the independent claims. These limitations considered together with all of the other recited limitations within claims 1 or 14 as an entirety have not been found in the searches of the prior art to be anticipated or rendered obvious.
The closest prior art found in the searches are Anderson (US2017/0322983), Kikinis (US2007/0214126), Buck (US2010/0268703), Summerfield (US2014/0280104) and Yao 
Anderson, as cited in the previous Office action, teaches as in [0010] graphical representations of search result for trademark queries. This includes as in [0051]-[00054] generally placing results radially on a display based on x and y determined coordinates for similarity measures. Anderson as in [0070]-[0071] teaches that multiple results can be clustered as a subset for a single indicator and the size of the indicator can vary based on the number of results in the cluster. Anderson in [0076] describes generally color of the indicator can be varied in other manners as desired by the user. However, nothing in Anderson relates to placing clustered/subset result indicators radially, circumferentially, and concentrically as the placement is solely based on x and y coordinates without requiring concentric relations. Moreover, the color of such indicators are not varied based on the recited features as in the claim where color differs for subsets that have all the trademarks, some of the trademarks, or none of the trademarks for a measure. In Anderson, at least null set indicators would just not be displayed. This also makes it difficult to combine or find motivation to combine any other references teachings of null sets, as Anderson simply does not display such null subsets.
Kikinis, as cited in the previous Office action, teaches search results visualizations. This includes as in [0049]-[0051] that polygons are arranged radially and concentrically around a center search term. The concentric segments represent varied semantic terms and the results for that measure/varied term are in such segment. Kikinis as in [0051] does vary colors of polygons. Empty/null set polygons are grayed out, and the “color saturation” of a segment indicates “number and size of document clusters” in the subset of the selectable segment. However, Kikinis does not have a specific radial, circumferential, and concentric display of subsets of search results in segments. Moreover, while color is generally varied for segments based on the number of results in such subset, there is no indication of a different color indicating a segment includes “all” or an entire set of results as opposed to a subset. Even if the darkest 
Buck, as cited in previous Office actions, has no radial or concentric type displays. Buck as in [0018] does describe a search results visualization where “how many search results each individual” segment measure receives is indicated by “color” of the section. However, again this is not explicitly a color based on size classified into null, subset, or all of results but a gradient color based on the number of results. Moreover, it is unclear how, why, or if such coloring would be applied to concentric, radial, and circumferential presentation as the heat map has a different form and display of coloring.
Summerfield, as cited in the previous Office actions, teaches different “visual presentations” as “charts, graphs, other infographic representations, and data visualization techniques” for trademark search results as in [0029]. As in [0098] the visual representations have data communicated by “color” including magnitude of proximity. But none of the charts, graphs, infographics, or other visualizations in Summerfield teach any radial, concentric, and circumferential display. Nor is color used in the same manner as recited in the instant claims.
Yao, as cited in the previous Office actions, teaches displaying data for entities based on web searches. This includes as in [0003] and Figs. 7 and 8 a radial display of search entities or results.  As in [0067]-[0071] the radial display has “aggregated” results segments that may be colored based on a “color scheme.” The described color scheme is based on distinguishing entities, and not any aspect of the coloring as in the instant claims based on the subset/aggregated set being a total, subset, or null subset for an entity or section.

Finally, Draper describes a survey of various radial methods of information visualization. Draper discusses a number of radial visualizations including for searching and search results. Draper described radial, circumferential, and concentric visualizations. Draper discusses as well the used of colored sectors to represent different values. However, nothing describes any searching for trademarks nor any search result visualization where the coloring of segments in a radial display is done based on the aspects as recited in the instant claims. Draper’s survey shows that certain types of radial visualizations are common to information visualization, but none of the described visualizations teach or suggest the above noted claimed features of the instant claims.
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in claim the independent claims as noted above in combination and conjunction with all of the other specific limitations recited in the independent claim s 1 or 14. These limitations considered together in combination with all of the other limitations as recited in the independent claims as a whole have not been found to be taught or rendered obvious by the searches of the prior art or the described references. Therefore, independent claims 1 and 14 are allowable.
Dependent claims 2-13 and 15-24 are allowable at least for depending on an allowed independent claim.

The allowed claims are claims 1-24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T. BROOKS/
Examiner, Art Unit 2156
4/27/2021